1    Albert M. Ellis, SBN 79996
     Adam A. Ramirez, SBN 251064
2    HAKEEM, ELLIS & MARENGO
     A Professional Law Corporation
3    3414 Brookside Road, Suite 100
     Stockton, California 95219
4    Telephone: (209) 474-2800
     Facsimile: (209) 474-3654
5
     Attorneys for Defendant,
6    Matthew Rowan Davies
7

8                     UNITED STATES DISTRICT COURT
9                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,           Case No.: 2:12-CR-00255-GEB
11                      Plaintiff,       STIPULATION TO CONTINUE
                                         ADMIT/DENY HEARING; ORDER
12   v.
13   MATTHEW ROWAN DAVIES,
14                      Defendant.
15           STIPULATION TO CONTI NUE ADMIT/DENY HEARI NG
16        Plaintiff United States of America, by and through its
17   counsel of record, and defendant, by and through his
18   counsel of record, hereby stipulate to the to following
19   facts and request the court enter an order thereon:
20        1. The admit/deny hearing in this matter was
21   previously scheduled to occur on November 9, 2019.
22        2. The hearing was recently moved on the court’s own
23   motion to November 15, 2019.
24        3. Counsel for the defendant has represented to the
25   other parties that he is not available on November 15,
26   2019.
27

28
                                        1
                STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
1       4. The parties are available on December 13, 2019 at

2    9:00 A.M., and request the court to reset the hearing to

3    that date and time.

4       IT IS SO STIPULATED.

5
     Dated: November 13, 2019       /s/ Albert M. Ellis
6                                Albert M. Ellis, Counsel for
                                 Matthew Davies
7

8    Dated: November 13, 2019       /s/ Vincenza Rabenn
                                 Vincenza Rabenn, Counsel for
9                                United States
10

11                                ORDER

12      Based upon the stipulation of the parties, the above-

13   requested continuance is so ordered.

14      Dated:   November 14, 2019

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                     2
             STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
